UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check one): o Form10-K o Form20-F o Form11-K x Form10-Q o Form10-D o FormN-SAR o FormN-CSR For Period Ended: June 30, 2009 o Transition Report on Form10-K o Transition Report on Form20-F o Transition Report on Form11-K o Transition Report on Form10-Q o Transition Report on FormN-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION Deep Down, Inc Full Name of Registrant MediQuip Holdings, Inc. (a Nevada corporation) Former Name if Applicable 8827 W. Sam Houston Parkway N., Suite 100 Address of Principal Executive Office (Street and Number) Houston, Texas77040 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate) x (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense (b) The subject annual report, semi-annual report, transition report on Form10-K, Form20-F, Form11-K, FormN-SAR or FormN-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10-Q or subject distribution report on Form10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. We were unable to file timely the Form 10-Q for the quarterly period ended June 30, 2009, because we were not in compliance with certain financial covenants of our outstanding debt and we had not received a waiver from the lender for the non-compliance as of the August 14, 2009 due date. We are currently in the process of obtaining the aforementioned waiver from the lender and expect to receive the waiver in time to file our Form 10-Q by the August 21, 2009 extension date. (Attach extra Sheets if Needed) PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Ronald E. Smith 517-5000 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12months or for such shorter period that the registrant was required to file such report(s) been filed ? If answer is no, identify report(s). YesxNoo Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? YesxNoo If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Our consolidated net loss for the three months ended June 30, 2009 was approximately $1.8 million or $0.01 net loss per share (basic and diluted), compared to consolidated net loss of approximately $4.9 million or $0.04 net loss per share (basic and diluted) for the three months ended June 30, 2008. Our consolidated net loss for the six months ended June 30, 2009 was approximately $2.5 million or $0.01 net loss per share (basic and diluted), compared to consolidated net loss of approximately $5.0 million or $0.05 net loss per share (basic and diluted) for the six months ended June 30, 2008. Deep Down, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date August 17, 2009 By /s/Ronald E. Smith Date Title:President, CEO and Director
